   8:19-cv-00317-JMG-MDN Doc # 42 Filed: 10/27/20 Page 1 of 2 - Page ID # 821




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 LYNNE D PANTING, Personal
 Representative of the Estate of Ronald B.
 Panting, Deceased;                                                                     8:19CV317

                             Plaintiff,

             vs.
                                                                            SECOND AMENDED
 THE UNITED STATES OF AMERICA,                                           CASE PROGRESSION ORDER
 THE UNITED STATES AIR FORCE,
 OFFUTT AFB MORALE AND WELFARE
 FUND, and AERO CLUB, a "NAFI" of the
 United States of America a/k/a LEMAY
 AERO CLUB;

                             Defendants.


       This matter comes before the Court on the Plaintiff’s Unopposed Motion to Extend the
Deadlines (Filing No. 41). After review of the parties’ motion, the Court finds good cause to grant
the requested extensions. Accordingly,

       IT IS ORDERED that the Plaintiff’s Unopposed Motion to Extend the Deadlines (Filing
No. 41) is granted, and the amended final progression order is amended as follows:

         1)        The deadlines to identify expert witnesses and to complete expert disclosures1 for
                   all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                   26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                             January 29, 2021
                            For the defendants:                            March 31, 2021

         2)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is June 1, 2021. Motions to compel discovery
                   under Rules 33, 34, and 36 must be filed by June 14, 2021.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00317-JMG-MDN Doc # 42 Filed: 10/27/20 Page 2 of 2 - Page ID # 822




   3)     The status conference scheduled for March 15, 2021, is cancelled. A status
          conference to discuss case progression, the pretrial conference and trials dates, and
          settlement will be held with the undersigned magistrate judge on June 14, 2021, at
          9:00 a.m. by telephone. Counsel shall use the conferencing instructions assigned
          to this case to participate in the conference.

   4)     The deposition deadline is August 31, 2021.

                 The maximum number of depositions that may be taken by the plaintiffs as
                 a group and the defendants as a group is 20.

   5)     The deadline for filing motions to exclude testimony on Daubert and related
          grounds is August 31, 2021.

   6)     The deadline for filing motions to dismiss and motions for summary judgment is
          August 31, 2021.

   7)     The parties shall comply with all other stipulations and agreements recited in their
          Rule 26(f) planning report that are not inconsistent with this order.

   8)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.

   Dated this 27th day of October, 2020.
                                                 BY THE COURT:


                                                 s./Michael D. Nelson
                                                 United States Magistrate Judge
